Court of Appeals
                        Fifth District of Texas at Dallas
                                         MANDATE

TO THE 416TH JUDICIAL DISTRICT COURT OF COLLIN COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 16th day of March, 2015, the
cause on appeal to revise or reverse the judgment between

ANTHONY SHANE KILLEBREW,                            On Appeal from the 416th Judicial District
Appellant                                           Court, Collin County, Texas
                                                    Trial Court Cause No. 416-81884-2012.
No. 05-13-01511-CR         V.                       Opinion delivered by Justice Lang-Miers.
                                                    Justices Francis and Whitehill participating.
THE STATE OF TEXAS, Appellee

       was determined; and this Court made its order in these words:
       Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
       as follows:
       The “N/A” in the boxes for “Plea to 1st Enhancement Paragraph” and “Findings
       on 1st Enhancement Paragraph” are deleted and “True” is inserted.

As MODIFIED, the judgment is AFFIRMED.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 29th day of June, 2015.




                                                                      LISA MATZ, Clerk